         Case 5:19-cv-03025-SAC Document 52 Filed 10/30/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

PAUL GUEBARA,

               Plaintiff,

               v.                                           CASE NO. 19-3025-SAC

KEVEN BASCUE, et al.,

               Defendants.

                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Although

Plaintiff is currently incarcerated at the El Dorado Correctional Facility in Oswego, Kansas, the

claims giving rise to his Complaint occurred during his pretrial detention at the Finney County

Jail in Garden City, Kansas (“FCJ”). The Court granted Plaintiff leave to proceed in forma

pauperis. On September 30, 2020, the Court entered a Memorandum and Order and Order to

Show Cause (Doc. 51) (“MOSC II”), granting Plaintiff until October 26, 2020, in which to show

good cause why his Amended Complaint should not be dismissed for the reasons stated in the

MOSC II and in the Court’s previous Memorandum and Order and Order to Show Cause at

Doc. 7 (“MOSC I”). Plaintiff has failed to respond by the Court’s deadline.

       The Court found in the MOSC I that all of Plaintiff’s non-medical claims were subject to

dismissal for the reasons set forth in the MOSC I. The Court noted that Plaintiff’s request for

monetary damages based upon his First Amendment claims were subject to dismissal for failure

to show a physical injury. Plaintiff’s request for compensatory damages is barred by 42 U.S.C.

§ 1997e(e), because Plaintiff has failed to allege a physical injury. Section 1997e(e) provides in

pertinent part that “[n]o Federal civil action may be brought by a prisoner confined in a jail,

prison, or other correctional facility, for mental or emotional injury suffered while in custody

                                                1
          Case 5:19-cv-03025-SAC Document 52 Filed 10/30/20 Page 2 of 4




without a prior showing of physical injury.” 42 U.S.C. § 1997e(e).

        The Court also found that Plaintiff failed to show that his segregation was an exaggerated

response or that it was done for any reason other than the effective management of the detention

facility. See Cox v. Denning, 652 F. App’x 687, 692 (10th Cir. 2016) (unpublished) (finding that

nighttime-recreation policy for inmates in disciplinary segregation is designed to permit close

monitoring of inmates who might pose a danger to themselves, other inmates, or staff and is

reasonably related to the jail’s safety interest).

        The Court also found that Plaintiff’s claim regarding lack of a law library was subject to

dismissal for failure to state a claim.         “The Equal Protection Clause of the Fourteenth

Amendment commands that no State shall ‘deny to any person within its jurisdiction the equal

protection of the laws,’ which is essentially a direction that all person similarly situated should

be treated alike.” Requena v. Roberts, 893 F.3d 1195, 1210 (10th Cir. 2018) (citing City of

Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985); see also Barney v. Pulsipher, 143

F.3d 1299, 1312 (10th Cir. 1998) (“In order to assert a viable equal protection claim, plaintiffs

must first make a threshold showing that they were treated differently from others who were

similarly situated to them.”)). Thus, Plaintiff must allege that he was treated differently than

other similarly situated detainees. “Individuals are ‘similarly situated’ only if they are alike ‘in

all relevant respects.’” Requena, 893 F.3d at 1210. Plaintiff has not shown that he was denied

law library access while similarly situated detainees were granted access.

        The Court found in the MOSC II that Plaintiff’s medical claims were subject to dismissal.

A mere difference of opinion between the inmate and prison medical personnel regarding

diagnosis or reasonable treatment does not constitute cruel and unusual punishment. See Estelle

v. Gamble, 429 U.S. 97, 106–07 (1976); see also Coppinger v. Townsend, 398 F.2d 392, 394



                                                     2
          Case 5:19-cv-03025-SAC Document 52 Filed 10/30/20 Page 3 of 4




(10th Cir. 1968) (prisoner’s right is to medical care—not to type or scope of medical care he

desires and difference of opinion between a physician and a patient does not give rise to a

constitutional right or sustain a claim under § 1983). Plaintiff’s allegations do not show a complete

lack of medical care, but rather show Plaintiff’s disagreement regarding the proper course of treatment or

medication.

        Delay in providing medical care does not violate the Eighth Amendment, unless there has

been deliberate indifference resulting in substantial harm. Olson v. Stotts, 9 F.3d 1475 (10th Cir.

1993). In situations where treatment was delayed rather than denied altogether, the Tenth Circuit

requires a showing that the inmate suffered “substantial harm” as a result of the delay. Sealock

v. Colorado, 218 F.3d 1205, 1210 (10th Cir. 2000) (citation omitted). “The substantial harm

requirement ‘may be satisfied by lifelong handicap, permanent loss, or considerable pain.’”

Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005) (quoting Garrett v. Stratman, 254 F.3d 946,

950 (10th Cir. 2001)). Plaintiff has failed to show that the delay in receiving medical treatment

caused lifelong handicap, permanent loss, or considerable pain.

        Plaintiff has failed to show that any defendant disregarded an excessive risk to his health

or safety or that they were both aware of facts from which the inference could be drawn that a

substantial risk of serious harm existed, and also drew the inference. Plaintiff has failed to show

that any defendant was deliberately indifferent regarding his medication or medical treatment.

Plaintiff’s claims suggest, at most, negligence.

        The MOSC II provided that “[f]ailure to respond by the deadline may result in dismissal

of this matter without further notice for failure to state a claim.” (Doc. 51, at 14.) Plaintiff has

failed to respond to the MOSC II by the Court’s deadline and has failed to show good cause why

his Amended Complaint should not be dismissed.



                                                    3
          Case 5:19-cv-03025-SAC Document 52 Filed 10/30/20 Page 4 of 4




         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated October 30, 2020, in Topeka, Kansas.

                                          s/ Sam A. Crow
                                          Sam A. Crow
                                          U.S. Senior District Judge




                                             4
